

117 S1799 IS: Professionalizing the Sexual Assault Response Coordinator Act of 2021
U.S. Senate
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1799IN THE SENATE OF THE UNITED STATESMay 25, 2021Mr. Hawley (for himself, Mrs. Gillibrand, Mr. Cramer, Mr. Cardin, and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo professionalize the position of Sexual Assault Response Coordinator in the military, and for other purposes.1.Short titleThis Act may be cited as the Professionalizing the Sexual Assault Response Coordinator Act of 2021.2.Sexual Assault Response Coordinator Military Occupational Specialty(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the optimal execution of a Sexual Assault Response Coordinator (SARC) Military Occupational Specialty (MOS). (b)ElementsThe report required under subsection (a) shall include the following elements:(1)A recommendation on the required rank and experience of a SARC MOS.(2)Recommendations for strengthening recruitment and retention of members of the Armed Forces of the required rank and experience identified under paragraph (1), including—(A)designating SARC as a secondary MOS instead of a primary MOS;(B)providing initial or recurrent bonuses or duty stations of choice to service members who qualify for the SARC MOS;(C)limiting the amount of time that a service member who has qualified for the SARC MOS can serve as a SARC in a given period of time; or(D)requiring evaluations for service members who have qualified for the SARC MOS and are serving as a SARC to be completed by an officer of the rank of O–6 or higher.(3)Recommendations for standardizing training and education for service members seeking a SARC MOS or serving as a SARC, including by institutionalizing relevant academies for each of the services. (4)An analysis of the impact of a SARC MOS on the talent management of the existing SARC program, including recruitment and retention.(5)An analysis of the requirements for a SARC-specific chain of command. (6)A plan to execute a SARC MOS within two years.(7)Analysis of the cost of a SARC MOS program.(8)Any other matter the Secretary of Defense considers relevant for inclusion. (c)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide the congressional defense committees a briefing on the report required under subsection (a). 